Citation Nr: 0434385	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-11 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder and, if so, whether the reopened claim should 
be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.  

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had active service from June 1968 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 2004, the appellant testified at a 
hearing at the RO before the undersigned.

The Board notes that it appears that the RO reopened the 
claim for service connection for PTSD in the April 2003 
statement of the case.  However, the Board must address the 
issue of new and material evidence in the first instance 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  

The issues of entitlement to service connection for a low 
back disorder, PTSD, hepatitis C, bilateral hearing loss, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a February 1971 decision, the Board denied service 
connection for a low back disorder.  This decision is final.  

2.  In an unappealed August 1995 decision, the Board declined 
to find that new and material evidence was submitted to 
reopen the claim for service connection for a low back 
disorder.  

3.  Evidence submitted since the August 1995 Board decision 
is new and it bears directly and substantially upon the issue 
at hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a low back disorder.  

4. In an unappealed February 1993 rating decision, the RO 
denied service connection for PTSD and in an unappealed April 
1994 rating decision, the RO again denied service connection 
for PTSD. 

6.  Evidence submitted since the April 1994 rating decision 
that denied service connection for PTSD is new and it bears 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1995 Board that 
declined to find that new and material evidence was submitted 
to reopen the claim of entitlement to service connection for 
a low back disorder is new and material, and the claim for 
service connection for a low back disorder is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2004).  

2.  Evidence received since the April 1994 rating decision 
that denied entitlement to service connection for PTSD is new 
and material, and the claim for service connection for a PTSD 
is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

The United States Court of Appeals for Veteran Claims (CACV) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

In June 2001, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  The agency of original 
jurisdiction issued the notification letter prior to the 
adverse determination in November 2001.  In addition, the 
appellant was advised, by virtue of a detailed an April 2003 
statement of the case of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents which meet notice requirements of 
VCAA).  It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folders, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.

II. New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2004).  

In a February 1971 decision, the Board denied service 
connection for spondylolisthesis, L5-S1.  This decision is 
final.  

In the February 1971 decision, the Board noted that when 
examined prior to entry into service, in May 1968, a back 
abnormality was not noted.  When seen in June 1968, the 
veteran complained of low back pain and there was 
paravertebral muscle spasm.  An x-ray examination of the hip 
showed no pelvic disorder and x-rays of the hip and back 
taken in January 1969 were normal.  In March 1969, the 
veteran reported low back pain.  Upon further examination and 
evaluation, spondylolisthesis, L5-S1 was noted and it was 
recommended that the veteran be discharged from service.  The 
Board found that the evidence showed this preexisted his 
entry into active service.  Although appellant claimed that 
he had injured his back in a fall from a rope during basic 
training, the Board determined that the service department 
records were completely negative for any superimposed trauma 
or disease during active service.  The Board noted that the 
January 1970 VA x-ray examination revealed very minimal 
spondylolisthesis at the lumbosacral junction.  The Board 
determined that appellant's preexisting low back disorder 
underwent no increase in severity during active service.  The 
Board concluded that appellant's low back disorder was not 
incurred or aggravated during active service.  

The February 1971 decision of the Board denied the claim for 
service connection for a low back disorder is final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.  

Thereafter, in an August 1995 decision, the Board declined to 
find that new and material evidence was submitted to reopen 
the veteran's claim for entitlement to service connection for 
a low back disorder.  

The evidence added to the record at the time of the Board's 
August 1995 decision included additional medical examination 
reports, including a July 1992 VA examination report, medical 
statements, hospitalization summaries, and the veteran's 
Board hearing testimony in July 1993.

In the August 1995 decision, the Board determined that 
appellant's hearing testimony was cumulative because it was a 
restatement of his contention, previously considered by the 
Board, that his back condition was attributable to an in-
service injury.  The Board determined that the medical 
evidence added to the record was new because it was not of 
record nor did the Board consider it at the time of the 
February 1971 decision.  However, the Board held that the 
additional medical evidence was not material.  The Board 
determined that, apart from the appellant's history of an in-
service back injury reported during the July 1992 VA 
examination, the additional evidence consistently attributed 
his back disability to post-service work-related accidents 
beginning in 1977.  The Board determined that the additional 
medical evidence did not bear directly on the issue of 
whether the claimed low back disorder was incurred or 
aggravated during active service.  The Board concluded that 
new and material evidence had not been submitted to reopen 
the claim.  

The August 1995 Board decision declining to find that new and 
material evidence was submitted to reopen the claim for 
service connection for a low back disorder is final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.  

Further, in an unappealed February 1993 rating decision, the 
RO denied service connection for posttraumatic stress 
disorder.  The appellant described his alleged traumatic 
events that occurred during basic training, which he argued 
caused his post-service problems that included posttraumatic 
stress disorder.  The RO determined that appellant had not 
submitted medical evidence in support of his claim.  The RO 
held that the service medical records did not show treatment 
or diagnosis of psychiatric problems and the January 1970 VA 
examination did not show complaints or findings of 
psychiatric problems.  The RO determined that the private 
medical evidence was also negative for psychiatric problems, 
except for a 1978 diagnosis of functional overlaying that was 
related to appellant's musculoskeletal problems.  

The RO denied the claim for service connection for post 
traumatic stress disorder.  The RO notified the appellant of 
this decision by letter dated April 5, 1993; he did not 
appeal and that decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103.  

In an unappealed April 1994 rating decision, the RO again 
denied service connection for posttraumatic stress disorder.  

The evidence added to the record at that time included 
personal hearing testimony, statements from appellant, and a 
March 1994 VA examination report.  Based on the examination 
and history, the diagnosis was alcohol dependence and 
schizotypal personality disorder.  The VA physician stated 
that appellant did not meet the full criteria for 
schizophrenia at that time and he did not meet any of the 
criteria for post traumatic stress disorder.  The RO 
determined that the evidence of record did not contain a 
diagnosis of post traumatic stress disorder; therefore, 
service connection could not be granted.  

The RO denied the claim for service connection for post 
traumatic stress disorder.  The RO notified the appellant of 
this decision by letter dated May 5, 1994; he did not appeal 
and that decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104(a), 20.1103.  

In February 2001, the appellant submitted a request to reopen 
his claims for service connection for a low back disorder and 
post traumatic stress disorder.  He claims that his back 
disorder is directly due to an injury in a fall during basic 
training and from the multiple and severe beatings by his 
drill instructors.  He also claims that his posttraumatic 
stress disorder is due to the physical beatings that he and 
fellow comrades endured from drill instructors.  He also 
claims that on occasions he was also sexually molested by the 
drill instructors and that one friend committed suicide after 
based training because of the beatings and sexual 
molestation.  He argues that he has submitted additional 
medical evidence that establishes that his low back disorder 
and posttraumatic stress disorder were incurred as a result 
of active service and that the claims should be reopened.  

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A 
claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362 (overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision)).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

As noted, in February 2001, the RO received the appellant's 
request to reopen his claims.  The evidence added to the 
record since the April 1994 rating decision that denied 
service connection for PTSD and the August 1995 Board 
decision that declined to find that new and material evidence 
was submitted to reopen the veteran's claim for service 
connection for a low back disorder includes VA examination 
reports, VA and non-VA medical records, private medical 
opinions, lay statements, and the appellant's oral and 
written statements in support of his claims, some duplicative 
of that previously considered.

The additional private medical evidence includes an August 
2002 psychological evaluation with a May 2004 addendum, from 
R.S., Ph.D., and an April 2004 psychological evaluation from 
L.S.F., Psy.D.  Based on the veteran's history of in-service 
events that included physical and emotional abuse by drill 
instructors, the examiners rendered diagnoses of post 
traumatic stress disorder.  At least one examiner, Dr. F., 
attributed the appellant's posttraumatic stress disorder 
directly to the claimed in-service events.  The additional 
private medical evidence also includes medical opinions from 
Drs. M.J.E. and H.D.J., two of the appellant's treating 
physicians that are dated in May 2004.  One physician, Dr. 
H.D.J., states that it is as likely as not that the 
appellant's chronic back pain is due to an injury sustained 
during basic training.  The other physician, Dr. M.J.E., 
states that it is more likely than not that the appellant's 
fall from a training obstacle on June 3, 1968 aggravated his 
previously asymptomatic spondylolisthesis.  

At his May 2004 Board hearing the veteran provided testimony 
regarding his claimed disorders and said he saw a specialist 
the previous day regarding his back disorder.  He testified 
that in July 2004 a determination was to be made by a surgeon 
and neurosurgeon regarding whether the back surgery was 
required.

This evidence is new because it was not previously of record 
at the time of the April 1994 rating decision regarding 
service connection for PTSD or the August 1995 Board decision 
that declined to find that new and material evidence was 
submitted to reopen the claim for service connection for a 
low back disorder.  This medical evidence is material because 
it provides a current diagnosis of post traumatic stress 
disorder and indicates that this disorder is due to physical 
and emotional stressors experienced during the appellant's 
active service.  This medical evidence is also material 
because it relates the appellant's current low back disorder 
to an injury sustained during active service.  

This evidence is new, and does bear directly on the question 
of whether the veteran has PTSD or a low back disorder 
related to active military service.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's disabilities and its origin, and thus does bear 
directly and substantially upon the specific matters under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.  As 
that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claims of service connection for PTSD and a low 
back disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.

The Board concludes that the evidence received since the 
April 1994 rating decision and the August 1995 Board decision 
is new and material, and the claim for service connection on 
these issues is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a).  


ORDER

New and material evidence having been received, the claim for 
service connection for post traumatic stress disorder is 
reopened; the appeal with regard to this issue is granted to 
this extent only.  

New and material evidence having been received, the claim for 
service connection for a low back disorder is reopened; the 
appeal with regard to this issue is granted to this extent 
only.  




REMAND

As noted, the VCAA substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  VA has published 
regulations implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

First, in May 2004, the appellant submitted additional 
evidence in support of all his claims for service connection.  
This includes several medical opinions and additional medical 
evidence.  As the veteran submitted the evidence in timely 
fashion and has not waived initial consideration of the 
information by the regional office, the additional evidence 
must be initially reviewed by the RO. 

Any pertinent evidence, which is received by the RO prior to 
transfer of the records to the Board after an appeal has been 
initiated, will be referred to the appropriate rating or 
authorization activity for review and preparation of a 
supplemental statement of the case in accordance with 
38 C.F.R. § 19.31 (2004).  38 C.F.R. § 19.37(a) (2004).

Second, the appellant seeks service connection for 
posttraumatic stress disorder.  Service connection for PTSD 
currently requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2004).  While the 
October 2001 VA examination report includes a diagnosis of 
malingering, the May 2004 records from Drs. R.S. and L.S.F. 
include diagnoses of chronic PTSD and major depression.

The veteran contends that he had been physically beaten and 
sexually and emotionally abused by his drilling instructors 
during basic training.  He contends that Gunnery Sergeant 
[redacted], Staff Sergeant [redacted] and Sergeant [redacted] mistreated 
him and other recruits for which they were removed and 
subsequently courts martialed.  He claims that one friend 
([redacted]) committed suicide following basic training 
due to the abuse.  He also contends that he and others were 
forced to drink water from the toilets while being led around 
with a belt around his neck.  His complete stressors are 
contained in multiple statements and medical examination 
reports.  He states that there are several former comrades 
who have personal knowledge of the beatings and abuse.  They 
are: [redacted], [redacted], [redacted], and 
[redacted].  

In support of his claim, the appellant also submitted an 
unsigned, undated statement purportedly from a fellow 
comrade, [redacted], who has personal knowledge of the 
abuse the veteran received from the drilling instructors.  A 
December 2001 Report of Contact shows that a RO 
representative contacted Mr. [redacted] who stated that he did 
not write this statement.  He also stated that he never 
witnessed the appellant beaten or in a bloodied condition 
during active service.  Finally, he stated that he never 
witnessed the appellant fall during basic training, which 
appellant claims caused his low back disorder.  Thereafter, 
in May 2004, the appellant submitted a copy of a notarized 
statement that is purportedly from [redacted].  It states 
that appellant refused to testify against the drill 
instructors for the beatings and other abuses he received 
from them.  The RO should once again determine whether the 
statement is authentic.  

Further, the appellant provided details of his alleged 
physical and sexual assault in service.  Such details are 
necessary so that VA can properly explore alternative sources 
for information to corroborate the alleged stressor incident, 
consistent with the judicial precedent in the case of Patton 
v. West, 12 Vet. App. 272 (1999) (holding that the provisions 
in M21-1, Part III, 5.14(c) (April 30, 1999), which address 
PTSD claims based on personal assault and provide for 
development of alternate sources for information, are 
substantive rules which are the equivalent of VA regulations 
and must be considered).  Further development is thus 
warranted as to this claim.

Third, the veteran seeks service connection for a low back 
disorder and submitted medical opinions from two of his 
private treating physicians that are dated in May 2004.  One 
physician, Dr. H.D.J., states that it is as likely as not 
that the appellant's chronic back pain is due to an injury 
sustained during basic training.  The other physician, Dr. 
M.J.E., states that it is more likely than not that the 
appellant's fall from a training obstacle on June 3, 1968 
aggravated his previously asymptomatic spondylolisthesis.  
When examined by VA in September 2001, the pertinent 
diagnosis was degenerative disk disease and degenerative 
arthritis of the lumbosacral spine.  In May 2004, the veteran 
testified that he was under consideration for back surgery.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a) (2004).  In 
this regard, the U.S. Court of Appeals for Veterans Claims 
stated that, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Aggravation contemplates a chronic worsening of 
the underlying condition, rather than temporary or 
intermittent flare-ups of the associated symptoms.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  In light of the 
medical opinions addressing the veteran's back disorder, and 
in the interest of due process, the Board believes the 
veteran should be afforded a new VA examination to determine 
the etiology of any low back disorder found to be present.

Fourth, the veteran seeks service connection for bilateral 
hearing loss and tinnitus and argues that he was exposed to 
acoustic trauma in service.  At his Board hearing in May 
2004, he denied being in combat and testified that along 
firing guns in the course of his training, he also served on 
the United States Marine Corp skeet team. He said his hearing 
acuity started to decline in early 1969 and he was treated in 
service for ear infections.  Service medical records dated in 
January and February 1969 reflect treatment for a cold, 
bronchitis and ear infection.  In an October 2001 VA 
examination report, the examiner concluded that the veteran's 
hearing loss was not related to his period of active military 
service.  However, in a January 2002 medical record, D.M.C., 
M.D., diagnosed moderate sensorineural hearing loss, at least 
partially due to noise exposure.  In the interest of due 
process and fairness, the Board believes further VA 
examination is warranted to determine the etiology of any 
bilateral hearing loss and tinnitus found to be present.

Fifth, the veteran seeks service connection for hepatitis C 
and testified that he believed he received it from 
inoculations during service or, alternatively, from the 
bloodied hands of his drill instructor who hit him.  When 
examined by VA in September 2001, diagnoses did not include 
hepatitis C.  However, in a January 2002 letter to the 
veteran, Dr. H.D.J. said the veteran's screening anti-HCV 
antibody was reactive and that test results were confirmatory 
of hepatitis-C.  In the interest of due process, the Board 
believes further VA examination is warranted.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify appellant when further action is required on his part.

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate 
his claims and inform him whether he 
or VA bears the burden of producing or 
obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The RO 
should request that he provide any 
additional evidence in his possession 
that pertains to the claim as 
explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.	The RO should request the appellant to 
identify the names, addresses, 
and dates of treatment for all VA and 
non-VA medical care providers who 
possess additional records regarding 
the disorders at issue since 2003, 
including any surgical and 
neurosurgical treatment records dated 
during 2004, and any additional 
treatment records from his treating 
physician, Harold D. Johnston, M.D., 
[redacted], [redacted], 
Minnesota, [redacted] regarding 
treatment for hepatitis C, PTSD, and 
back and hearing disorders, from Dr. 
Matthew Eckman, [redacted]Clinic, [redacted], [redacted], Minnesota [redacted]; 
and from Dr. Ray Sampson, [redacted] 
Human Services, PO Box [redacted], [redacted], 
Minnesota [redacted], for treatment of 
PTSD.  The appellant should provide 
all necessary written releases for the 
RO to obtain these records.  If any of 
the identified records cannot be 
obtained, the appellant should be 
notified of such and the efforts used 
in requesting these records.  

3.	The veteran should be asked to provide 
any additional information possible 
regarding the stressful events claimed 
to have caused PTSD, and to identify 
potential alternative sources for 
supporting evidence regarding the 
stressors he alleges occurred in 
service.  In particular, the veteran 
should provide as much detailed 
information as possible including the 
dates, places, names of people 
present, and detailed descriptions of 
events.  The veteran is advised that 
this information is necessary to 
obtain supportive evidence of the 
claimed stressor events and that he 
must be as specific as possible 
because, without such details, an 
adequate search for verifying 
information cannot be conducted.  The 
RO should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate

4.	The RO must then review the entire 
claims file, including the appellant's 
previous statements of stressors, and 
any additional information submitted 
by the appellant or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all his claimed stressors.  
This summary, and a copy of the 
veteran's written statements, his DD 
214 and other pertinent service 
records, and a copy of this remand, 
should be sent to: Headquarters, 
United States Marine Corps, Personnel 
Management Support Branch (Code MSB 
10), Quantico, Virginia 22134 and, if 
warranted, to the Marine Corps 
Historical Center, Archives Section, 
Unit Diaries, Washington Navy Yard, 
1254 Charles Morris Street, SE, 
Washington, DC 20374-5040, or any 
other appropriate agency.  The 
agencies should be requested to 
provide any available verification of 
the veteran's alleged stressors in the 
United States Marines.  The agency 
should be asked to provide any 
information that might corroborate the 
appellant's alleged stressors, 
including unit histories, command 
chronologies and reports regarding 
criminal proceedings that may 
corroborate his alleged stressors.

5.	The RO should again contact Mr. 
[redacted] in order to determine the 
authenticity of the statement 
submitted in May 2004.  The RO should 
also review the appellant's stressor 
statements to the effect that one 
friend ([redacted]) committed 
suicide following basic training due 
to the abuse.  He states that there 
are several former comrades who have 
personal knowledge of the beatings and 
abuse.  They are: [redacted], 
[redacted], [redacted], 
and [redacted].  Following 
completion of the foregoing, the RO 
should review the evidence of record 
and ensure that it has fully complied 
with the provisions of VA Adjudication 
Manual M21-1, Part III, 5.14 (c) 
(April 30, 1999).

6.	After the above has been accomplished, 
then the RO should make arrangements 
for the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are 
present.

a.	The examiner should be advised 
that the appellant maintains that 
he was physically beaten and 
sexually and emotionally abused 
by his drill instructors during 
basic training.  He claims that 
one of his friends (
[redacted]) committed suicide 
following basic training due to 
the abuse.  He also contends that 
he and others were forced to 
drink water from the toilets 
while being led around with a 
belt around his neck. 

b.	The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, 
dates, and identities of 
individuals involved. Then, 
pending verification of the 
veteran's exposure thereto, the 
examiner should consider the 
veteran's alleged in-service 
stressors for the purpose of 
determining whether such 
stressors were severe enough to 
have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to 
support the diagnosis of PTSD 
have been satisfied by the in-
service stressors. The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

c.	If the veteran is found to have 
PTSD, the examiner is requested 
to identify the diagnostic 
criteria, including the specific 
stressor(s) supporting the 
diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested 
to render an opinion as to 
whether it is at least as likely 
as not (i.e., at least a 50-50 
probability) that any such 
diagnosed psychiatric disorder 
was caused by military service, 
including discussion of the 
entries noted in the veteran's 
service medical records from 1968 
to 1969, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner is 
particularly requested to 
reconcile the opinions expressed 
in the October 2001 VA 
examination (diagnosing 
malingering and noting gross 
exaggeration of symptoms), the 
April 2004 statement from L. 
Scott Fairchild (diagnosing 
chronic and severe PTSD) and the 
May 2004 statement from Dr. Ray 
Sampson (diagnosing chronic PTSD 
and major depression).  A 
complete rationale should be 
given for all opinions and 
conclusions expressed. The claims 
file should be made available to 
the examiner for review in 
conjunction with the examination, 
for a proper understanding of the 
veteran's medical history.  The 
examination report is to reflect 
whether such a review of the 
claims file was made.

7.	The veteran should be scheduled for 
appropriate VA orthopedic examination 
to determine the etiology of any low 
back disorder found to be present.  A 
complete history of the claimed 
disorder should be obtained from the 
veteran.  Prior to the examination, 
the examiner should review the claims 
folder, including the appellant's 
service medical records from 1968 to 
1969.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner is requested to address the 
following matters: (a) does the 
appellant currently have a low back 
disorder, or other chronic orthopedic 
disability (or disabilities)? (b) if 
he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals of an 
injury? (c) taking into consideration 
the evidence incorporated in the 1968 
and 1969 service medical records, when 
was the disability (or disabilities) 
incurred? (d) If any disability was 
incurred before June 1968, was there 
an increase in disability, beyond the 
natural progress of the disorder, 
during a period of military duty? (e) 
If any diagnosed disability was 
incurred after July 1969, the examiner 
is requested to provide an opinion 
concerning the etiology of any back 
disorder or orthopedic disease found 
to be present, to include whether it 
is at least as likely as not (i.e., at 
least a 50-50 probability) that any 
currently diagnosed back disorder or 
orthopedic disease was caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability). 
(f) The examiner is particularly 
requested to reconcile the opinions 
expressed in the May 2004 written 
statements from Dr. Harold D. Johnston 
(to the effect that it is as likely as 
not that the veteran's chronic back 
pain is due to an injury sustained 
during basic training) and Dr. Matthew 
J. Eckman (to the effect that it is 
more likely than not that the 
appellant's June 1968 fall from a n 
training obstacle aggravated his 
previously asymptomatic 
spndylolisthesis) and the September 
2001 VA examination report diagnosing 
degenerative disk disease and 
degenerative arthritis of the 
lumbosacral spine.  A complete 
rationale should be provided for all 
opinions expressed.  The claims files 
should be made available to the 
reviewer prior to the examination, and 
the examination report should indicate 
whether the veteran's medical records 
were reviewed.

8.	The veteran should then be afforded 
special VA ear and audiological 
examinations in order to determine the 
etiology of any bilateral hearing loss 
or tinnitus found to be present.  All 
indicated special studies should be 
conducted and all clinical findings 
reported in detail.  A complete 
history of noise exposure should be 
obtained from the veteran.  The 
examiner is requested to provide an 
opinion concerning the etiology of any 
currently diagnosed bilateral hearing 
loss and tinnitus found to be present, 
to include whether it is at least as 
likely as not (i.e., at least a 50-50- 
probability) that any currently 
diagnosed bilateral hearing loss and 
tinnitus was caused by military 
service, including exposure to 
acoustic trauma, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
In rendering an opinion, the VA 
examiner(s) is (are) requested to 
address the January and February 1969 
service medical records noting 
treatment for ear infection, a cold 
and bronchitis and reconcile the 
opinions noted in the September 2001 
VA examination report (to the effect 
that the veteran's hearing loss was 
unrelated to his period of military 
service) and the January 2002 
treatment record from Dr. David M. 
Choquette (diagnosing moderate 
sensorineural hearing loss, at least 
partially due to noise exposure).  A 
rationale should be provided for all 
opinions offered. The claims file 
should be made available to the 
examiner prior to the examination and 
the examination report should indicate 
if the file was reviewed.

9.	 Thereafter, the RO should schedule 
the veteran for appropriate VA 
examination to specifically address 
the etiology of any diagnosed 
hepatitis C found to be present.  A 
complete history of the claimed 
disorder should be obtained from the 
veteran.  All indicated tests and 
studies, including serology studies if 
warranted, should be performed and all 
clinical findings reported in detail.  
The examiner is requested to provide 
an opinion concerning the etiology of 
any currently diagnosed hepatitis C 
found to be present, to include 
whether it is at least as likely as 
not (i.e., at least a 50-50- 
probability) that any currently 
diagnosed Hepatitis C was caused by 
military service, including as 
asserted by the veteran, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50- 50 
probability).  If the examiner finds 
it impossible to provide the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.  The examiner is 
particularly asked to the address the 
opinion expressed in the January 2002 
letter from Dr. Harold D. Johnston (to 
the effect that the veteran's 
screening anti-HCV antibody was 
reactive and that this should 
"satisfy the V.A." and that test 
results were "confirmatory" of 
hepatitis C) and the September 2001 VA 
examination report that did not 
include a diagnosis of hepatitis C.  A 
rationale should be provided for all 
opinions offered. The claims folder 
should be sent to the examiner for 
review prior to examination and the 
examiner is requested to indicate in 
the examination report if the folder 
was reviewed.

10.	Thereafter, the RO should 
readjudicate the appellant's claims 
for entitlement to service connection 
for a low back disorder, PTSD, 
bilateral hearing loss and tinnitus 
and hepatitis C.  In considering the 
veteran's PTSD claim, on remand, in 
verifying the existence of an in-
service stressor and any other 
material issue, the equipoise standard 
of proof, not the preponderance 
standard, must be applied in the event 
that the veteran alleges personal 
assault.  See Patton v. West, supra. 
see also YR v. West, 11 Vet. App. at 
399 (in a system where equipoise is 
the standard of proof, evidence of 
this nature cannot be ignored.)  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the April 2003 statement 
of the case.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



